Flagship Homes, Ltd. d/b/a/




         Fourth Court of Appeals
               San Antonio, Texas
                   September 25, 2014

                   No. 04-14-00452-CV

             Mark HART and Angelica Hart,
                     Appellants

                            v.

   FLAGSHIP HOMES, LTD. d/b/a/ Prestige Homes,
                 Appellee

From the 288th Judicial District Court, Bexar County, Texas
             Trial Court No. 2014-CI-04333
      Honorable Martha B. Tanner, Judge Presiding


                   No. 04-14-00568-CV

        Julian CALDERAS, Jr. and Erica Calderas,
                     Appellants

                            v.

    FLAGSHIP HOMES, LTD. d/b/a Prestige Homes,
                 Appellee

From the 224th Judicial District Court, Bexar County, Texas
              Trial Court No. 2014-CI-04330
      Honorable Martha B. Tanner, Judge Presiding


                   No. 04-14-00597-CV

       Thomas H. VEITCH and Anne Veitch,
                   Appellants
                      v.
   FLAGSHIP HOMES, LTD. d/b/a/ Prestige Homes,
                   Appellee

From the 438th Judicial District Court, Bexar County, Texas
             Trial Court No. 2014-CI-04337
       Honorable Martha B. Tanner, Judge Presiding
                                    ORDER
    Appellants’ first unopposed motion for extension of time to file brief is hereby
GRANTED. Appellant's brief is due on or before October 8, 2014.



                                              _________________________________
                                              Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court